DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2019/0079324) in view of Kido (US 2011/0037924) and Lin et al. (US 2003/0203219).
	As to claim 5, Numata discloses in figures 2 and 3: light emitting elements LS arranged at intervals in a first direction; a cover glass SUB3 having a first side surface E34 facing the light emitting elements, a second side surface E31 on an opposite side to the first side surface in a second direction orthogonal to the first direction, an inner surface, and an outer surface facing the inner surface in a third direction orthogonal to the first direction and the second direction; a display panel PNL comprising a first transparent substrate SUB1, a second transparent substrate SUB2, a polymer dispersed liquid crystal layer 30 held between the first transparent substrate and the second transparent substrate; and an adhesive layer AD bonding the inner surface of the cover glass and the second transparent substrate of the display panel together, 
Numata does not disclose a reflector disposed on the second side surface of the cover glass.  Kido discloses in figure 6, a reflector 43c disposed on the second side surface of the cover glass 26c.  Kido discloses in paragraph [0066] that the reflector reduces light loss, thereby improving the brightness of the display.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Numata by providing a reflector disposed on the second side surface of the cover glass as disclosed by Kido in order to improve the brightness of the display.
Numata in view of Kido does not disclose that the second side surface has a plurality of concavities such that the reflector is disposed on the plurality of concavities.  Lin discloses in figure 5, a base substrate 5 with a plurality of concavities 51, and a reflector 7 disposed on the plurality of concavities.  Lin teaches in paragraph [0032] that 
As to claim 9, Numata in view of Kido and Lin discloses all of the elements of the claimed invention discussed above regarding claim 5.  Because the surface roughness of the second side surface E31 has been increased by the concavities while that of the first side surface E34 has not, the first side surface E34 would have a surface roughness less than or equal to 0.3 µm while the second side surface E31 would have a 
As to claim 10, Numata in view of Kido and Lin discloses all of the elements of the claimed invention discussed above regarding claim 5.  Because the surface roughness of the second side surface E31 has been increased while that of the first side surface E34 has not, the first side surface E34 would have a haze value less than 10% while the second side surface E31 would have a haze value greater than or equal to 10%.  Furthermore, when visually observed, the second side surface is substantially opaque because of the reflector while the first side surface is substantially transparent.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2019/0079324) in view of Kido (US 2011/0037924) and Lin et al. (US 2003/0203219) as applied to claim 5 above, and further in view of Tai et al. (US 2019/0302348).
Numata in view of Kido and Lin discloses all of the elements of the claimed invention discussed above regarding claim 5, but does not disclose that the refractive index of the adhesive layer is less than the refractive index of the cover glass.  However, this was common and conventional as evidenced by Tai.  Tai discloses in figure 1 and paragraph [0031], an adhesive layer 120 bonding the cover glass 130 and the display panel 110 together, wherein the adhesive layer has a lower index of refraction than the cover glass.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Numata .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2019/0079324) in view of Kido (US 2011/0037924) and Lin et al. (US 2003/0203219) as applied to claim 5 above, and further in view of Watanabe (US 2007/0030574).
As to claim 7, Numata in view of Kido and Lin discloses all of the elements of the claimed invention discussed above regarding claim 5.  Kido further discloses in figure 6, a reflector 43c disposed on the second side surface of the cover glass 26c, wherein the reflector is in close contact with an entirety of the second side surface of the cover glass.  Kido does not disclose that the reflector is formed by evaporating a metal material onto the plurality of concavities.  However, this was a conventional method of forming a reflector as evidenced by Watanabe.  Watanabe discloses in paragraph [0049], forming a reflector by vapor-depositing a metal material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Numata by forming the reflector by vapor-depositing a metal material as disclosed by Watanabe because conventional manufacturing methods were known to be cost-effective and reliable.
As to claim 8, Numata in view of Kido, Lin and Watanabe discloses all of the elements of the claimed invention discussed above regarding claim 7.  Kido further discloses in figure 6 that the reflector 43c is not in contact with the adhesive layer 25c.

Response to Arguments
Applicant's arguments filed October 22, 2021 have been fully considered but they are not persuasive.  Applicant argues that the combination of Numata, Kido and Lin does not disclose that the plurality of concavities are arranged in the first direction and the third direction, and face the light emitting elements via the first side surface in a second direction.  However, Kido discloses a reflector which covers the entire second side surface and extends in the first direction and the third direction, the concavities disclosed by Lin which improve the adhesion between the cover glass and the reflector would also cover the entire second side surface and be arranged in the first direction and the third direction.  Furthermore, by virtue of being disposed on the second side surface of the cover glass, the concavities face the light emitting elements via the first side surface in a second direction. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871